Citation Nr: 0504094	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  02-15 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
September 1963 rating decision that denied service connection 
for a right knee disability.  

2.  Entitlement to a rating in excess of 20 percent for right 
knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1961 to May 1963.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California, which, in 
pertinent part, granted service connection for right knee 
degenerative joint disease, rated 10 percent, effective 
September 14, 1998.  It is also on appeal from a March 2003 
RO determination which found no CUE in a September 1963 
rating decision that denied service connection for a right 
knee disability.  The Board remanded these issues in January 
2004.  In June 2004, the RO increased the rating for the 
veteran's right knee disorder to 20 percent, effective from 
the grant of service connection, September 14, 1998.  


FINDINGS OF FACT

1.  As no right knee disability was shown on contemporaneous 
VA examination, the September 1963 rating decision denying 
service connection for a right knee disorder was consistent 
with the evidence of record and in accordance with 
controlling law and regulations.

2.  Throughout the appellate period the veteran's right knee 
disability has been manifested by some pain and fatigability, 
full extension to 0 degrees, flexion to 120 degrees, and no 
instability or laxity. 


CONCLUSIONS OF LAW

1. There was no CUE in the September 1963 rating decision 
that denied service connection for a right knee disorder, and 
that decision remains final.  38 U.S.C.A. §§ 5109A, 7105 
(West 2002); 38 C.F.R. § 3.105 (2004). 

2.  A rating in excess of 20 percent is not warranted for the 
veteran's service connected right knee disability.  
38 U.S.C.A. § 1155 (West  2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002)).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  In the instant case, 
the VCAA applies to the issue involving the increased rating, 
but not to the CUE claim.  CUE claims are based on the 
evidence of record and law in effect at the time of the 
challenged VA decision, and the notice and duty to assist 
provisions of the VCAA do not apply to such claims.  Livesay 
v. Principi, 15 Vet. App. 165 (2001).  The Board finds that 
the mandates of the VCAA are met with regard to the increased 
rating issue.  

A letter from the RO in May 2003 informed the veteran of his 
and VA's responsibilities in claims development and of the 
type of evidence that was needed to establish this 
"downstream" claim.  The February 2002 rating decision, the 
August 2002 statement of the case (SOC), the June 2004 rating 
decision, and the October 2004 supplemental SOC (SSOC), all 
notified the appellant of applicable laws and regulations, of 
what the evidence showed, and the basis for the rating 
assigned.  Regarding notice content, while the appellant was 
not advised verbatim to submit everything he had pertinent to 
the claim, VA correspondence, the SOC, the SSOCs, and the 
January 2004 Board remand specifically advised him of the 
type of evidence he needed to submit, asked him to assist in 
obtaining any outstanding medical records, and gave him the 
opportunity to identify any other evidence or information to 
support the claim.  Taken together, these notices were 
equivalent to advising the veteran to submit everything he 
had pertinent to the claim.  As he has also indicated (in 
November 2004) that he has nothing further to submit, further 
notice in this regard would serve no useful purpose.   

Regarding the duty to assist, the RO obtained service medical 
records and post service VA and private medical records.  VA 
arranged for an examination in April 2004 to obtain medical 
evidence as to the severity of the right knee disability.  
The examination was adequate for rating purposes.  The 
veteran has not identified any additional pertinent evidence.  
There is nothing further for VA to do to assist him.  VA's 
notice and assistance obligations are met.  The veteran is 
not prejudiced by the Board's proceeding with appellate 
review.

II.  Factual Background

On August 1961 examination prior to entrance into service, 
the veteran's lower extremities were evaluated as normal.  A 
November 1961 record reflects that the veteran was seen with 
a swollen right knee that had been sore for a few months.  A 
December 1961 medical record showed that a cartilage tear was 
suspected.  Another December 1961 record indicated that X-
rays were negative and that the veteran was having less 
trouble with the knee.  The impression was knee pain 
secondary to mild strain or cartilage tear.  A February 1963 
record noted that the veteran had injured his right knee two 
years ago playing basketball, and has had more or less 
chronic pain and swelling of the knee since that time.  
Examination revealed full range of motion, mild crepitation 
and slight right knee stiffness.  The provisional diagnosis 
was chronic arthritis, right knee, rule-out ruptured 
semilunar cartilage.  The consultation report showed that the 
veteran had right knee difficulty that existed prior to 
service.  Physical examination revealed no edema or effusion, 
with a click over the lateral meniscus.  The diagnosis was 
possible torn cartilage.  On orthopedic consultation in 
February 1963, it was noted that the veteran had a right knee 
injury prior to service with swelling since the injury.  
Physical examination revealed some tenderness over the 
lateral aspect of the right knee, with no other abnormality 
noted.  The veteran was put on an exercise program.  It was 
noted that if the symptoms persisted, he would be presented 
to a Medical Board for possible separation from service.  The 
April 1963 Medical Board examination report noted right knee 
tenderness over the lateral collateral ligament and a click 
on various maneuvers in the same area.  No adhesion or 
swelling was seen.  No particular atrophy of the quadricep 
was noted.  Current X-rays were essentially negative.  The 
summary of defects and diagnoses identified internal 
derangement of the right knee, probably torn lateral 
meniscus, EPTS (existed prior to service), moderately 
symptomatic and progressive.  It was noted that the veteran 
requested consideration of discharge for this EPTS condition.  
In the narrative summary, it was noted that the veteran gave 
a history of having injured the right knee playing basketball 
prior to enlisting in the Air Force.  The initial injury 
resulted in a good deal of pain, swelling, limitation of 
motion, and prolonged disability.  The veteran noted that his 
knee would swell occasionally, cause pain, and prevent him 
from performing his duties.  The recommendation was that the 
veteran had a progressive problem with his right knee, and 
that it was disqualifying for active military duty, and of 
EPTS origin.  

In his May 1963 claim for service connection for a right knee 
disorder, the veteran indicated that he injured the knee in 
November 1961 during basic training.  

The report from a July 1963 VA X-rays of the right knee 
showed no old or new fractures.  Compartments of the knee 
joint were normal in width.  A single small joint mouse was 
observed in the lateral compartment of the knee joint.  There 
was no evidence of any effusion, and no bony manifestations 
of arthritis were noted.

On VA examination signed in July and August 1963, it was 
noted that the veteran injured his right knee playing 
basketball two years earlier, prior to service, that the knee 
began to give him trouble during basic training, and that he 
had treatment during service.  Present complaints reportedly 
included soreness, stiffness, pain, swelling, and popping or 
cracking in the right knee.  It had reportedly locked only 
once.  Physical examination revealed no swelling, no muscle 
atrophy, no tenderness, no locking of the knee joint, full 
range of motion, good stability, and no defect found on 
examination.  It was also noted that the veteran walked 
without a limp, and that X-rays were of no clinical 
significance.  The diagnosis was no apparent disease of the 
right knee on examination.  

With the above evidence of record, the RO, in September 1963, 
denied the veteran's claim for service connection for a right 
knee disorder on the basis that no symptoms were shown on the 
last examination.  The rating decision read, in pertinent 
part, as follows:

Evidence establishes onset of right knee 
disability due to injury prior to 
service.  There have been mild symptoms 
during service but no evidence of an 
increase in the general pathology.  
Current VA examination shows no residual 
disability sufficient to establish 
aggravation of the pre-service 
disability.

In September 1998 the veteran sought to reopen his claim for 
service connection for a right knee disorder.  
 
VA outpatient treatment records from March 1999 through 
November 2000 show treatment and physical therapy for right 
knee pain and swelling.  Right knee arthritis was diagnosed 
in July 2000.

In a January 2001 letter, a doctor in orthopedic surgery from 
the San Francisco VA Medical Center indicated that the 
veteran was a patient undergoing treatment for severe 
degenerative arthritis of his right knee.  It was noted that 
the initial injury was thought to be a tear of the lateral 
meniscus (at a time before the availability of a diagnostic 
MRI).  The doctor noted the veteran's history of right knee 
problems and treatment in service, then stated that if any 
pathology existed prior to the veteran's enlistment, it was 
clearly aggravated to the point of becoming a disabling 
condition while he was in service.  

On VA examination in September 2001, physical examination 
revealed moderate synovial hypertrophy and tenderness in the 
lateral joint line.  The knee was mildly diffusely enlarged 
on the right, and there was some atrophy of the right thigh 
and right calf noted.  Range of motion testing revealed that 
the veteran could fully extend the right knee to 0 degrees 
and flex the knee maximally to 120 degrees.  There was pain 
with attempting McMurray's maneuver.  No obvious click was 
felt but the veteran was noted to be markedly antalgic with 
this maneuver.  No laxity to the medial or lateral collateral 
ligament was noted.  Anterior drawer testing was negative.  
The assessment was right knee strain, probably internal 
derangement of the right lateral meniscus, and degenerative 
joint disease.  The examiner gave the medical opinion that it 
was likely the veteran did have an increase in his right knee 
symptomatology during service.

In a November 2001 letter, the veteran's treating VA 
physician indicated that the veteran was being treated for 
advanced ostearthritis of the right knee and might need knee 
replacement surgery.

By way of the February 2002 RO rating action, the RO granted 
service connection for right knee degenerative joint disease 
and rated the condition 10 percent from September 14, 1998.       

On VA examination in October 2002, it was noted that the 
veteran's right knee had been giving him constant pain and 
discomfort.  It did not give way and did not lock, but 
occasionally felt like it may give way.  The veteran did not 
use any walker or cane to ambulate.  He reported seeing 
several doctors and having had corticosteroid injections in 
2000 and 2001.  He stated that on bad days he had to sit 
after walking ten minutes; on good days he was able to walk 
for a longer period of time.  Physical examination revealed a 
markedly antalgic gait.  X-rays from September 2001 showed 
tricompartmental joint disease consistent with degenerative 
joint disease of the right knee with osteophyte formation and 
narrowing of the joint cavity.   

VA outpatient treatment records dating from January 2001 
through March 2004 showed ongoing treatment for right knee 
arthritis.  Findings included right knee pain and swelling.  
It was noted that the veteran was offered a total knee 
replacement, but declined.  

On VA examination in April 2004, the veteran reported that 
the right knee has been stiff and sore since his injury 
during service.  The intensity of pain was rated 5 or 6, on a 
scale of 1-10.  He took aspirin and Naprosyn daily, and had a 
series of cortisone shots in the knee.  He indicated he could 
not sit in one place for more than 15 minutes without pain.  
He reported pain on climbing stairs, a limited ability to 
squat, and an inability to put full weight on the right leg.  
He noted difficulty with lateral movements, and that he could 
not jog or swim.  The knee did not give way or lock, but 
remained constantly stiff and sore.  His vital signs included 
a weight of 268 and height of 6'2".  Physical examination 
revealed a mild antalgic gait and antalgic squatting to a 
half-squat.  The right knee measured 1 cm larger than the 
left, and right thigh measurements revealed 3 cm of atrophy.  
On range of motion testing right knee extension was to 0 
degrees and flexion to 125 degrees.  The examiner found 
subpatellar crepitus, no laxity of the knee, and a negative 
patellar apprehension sign.  The assessment was right knee 
strain with degenerative joint disease of the right knee.  
The examiner opined that the veteran had moderate impairment 
of right knee function.  He was limited primarily by the pain 
in the knee and somewhat by fatigue.  There was X-ray 
evidence of arthritis in the right knee.  The examiner found 
that the right knee was not unstable and there was no obvious 
laxity of the knee.  It was noted that the veteran was 
returning to school because he felt he would not be able to 
continue his work as an attorney due to the standing and 
walking requirements of the job.  X-rays revealed 
tricompartment degenerative changes with both medial and 
lateral joint space narrowing, and with no fracture, 
dislocation, or joint effusion.          

In a December 2004 brief, the veteran's representative 
asserted that the April 2004 VA examination was inadequate 
for rating purposes because the examiner failed to provide 
any range of motion evaluations.  He argued that the case 
must be returned for another examination, to include range of 
motion studies with identification of the point where pain 
begins to limit motion.

III.  Analysis

CUE in the September 1963 RO decision

An unappealed rating decision is final based on the evidence 
of record (and may not be revised based on the record (unless 
it is shown that the decision involved CUE).  38 U.S.C.A. 
§ 7105.  Where CUE is found in a prior RO decision, the prior 
decision will be reversed or revised.  For the purposes of 
authorizing benefits, reversal or revision of the prior 
decision on the grounds of CUE has the same effect as if the 
correct decision had been made on the date of the prior 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which  
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to  
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  See 38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a);  Pierce v. Principi, 240 F.3d 1348 
(Fed. Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); 
Fugo v.  Brown, 6 Vet. App. 40 (1993).

In the September 1963 rating decision the RO denied service 
connection for a right knee disorder on the basis that no 
right knee disability was found on August 1963 VA 
examination.  That finding was entirely consistent with the 
evidence of record.  While service medical records clearly 
showed a right knee injury prior to service and treatment for 
right knee problems during service, on postservice VA 
examination in August 1963 the medical finding was that there 
was no apparent disease of the right knee.  The veteran did 
not offer (or identify) any further evidence in rebuttal.   

In 1963 (under then 38 U.S.C. § 310) as now (38 U.S.C.A. 
§ 1110), the threshold requirement in establishing service 
connection for a claimed disability was a showing of current 
disability.  Service connection could not be granted absent 
such showing.  The September 1963 adjudicators/rating board 
made their decision based on the only competent 
contemporaneous evidence of record, i.e., the July/August 
1963 VA examination (when no right knee disability was 
found).  Under the controlling law and regulations, without a 
showing of current right knee disability, the adjudicators 
had no option but to deny service connection for such 
disability.  The medical finding of no current right knee 
disability is not irreconcilable with the facts of a 
preservice right knee injury and an exacerbation of right 
knee complaints or symptoms during service.  And for the 
September 1963 adjudicators to find that the veteran did have 
a right knee disability which could be service connected, 
they would have to substitute their own lay opinions for the 
findings of a physician with medical training (which clearly 
would not be legally supportable).  If the veteran did have 
any competent evidence at the time that he indeed had a right 
knee disability, it was incumbent on him to present it.  

Without a finding of current right disability, neither the 
presumption of soundness on entry in service, nor the 
presumption of aggravation were factors for consideration in 
September 1963.  Soundness on entry in service is irrelevant 
without a finding of current disability.  And without any 
current disability, there can be no finding of increased 
disability (so as to establish aggravation).  

Consequently, the September 1963 rating decision was 
supported by the evidence, was consistent with the governing 
legal criteria, and did not involve CUE.  

A rating in excess of 20 percent for the right knee disorder

The veteran's service-connected right knee disability is 
currently rated 20 percent under 38 C.F.R. § 4.71a, Code 
5260, for limitation of flexion of the leg.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155;  
38 C.F.R., Part 4.  

Arthritis shown by X-ray findings is rated on the basis of 
limitation of motion under the appropriate limitation of 
motion code for the affected joint.  When there is arthritis 
with at least some limitation of motion, but which would be 
rated noncompensable under a limitation of motion code, a 10 
percent rating may be assigned for each involved major joint.  
38 C.F.R. § 4.71a, Codes 5003, 5010.
Limitation of flexion of a leg (knee) is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees.  38 
C.F.R. § 4.71a, Code 5261.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Here, there is evidence of arthritis of the right knee, and 
such is to be rated based on limitation of motion.  Range of 
motion testing since the grant of service connection in 1998 
has consistently shown that the veteran has full extension of 
his right knee (to 0 degrees), and flexion to between 120 and 
125 degrees.  The most recent examination, in April 2004, 
showed flexion to 125 degrees.  Such limitation does not even 
warrant a 10 percent rating under the diagnostic codes for 
limitation of  motion (5260, 5261).  (There is some credible 
evidence that pain and fatigue on use of the knee results in 
additional disability, and this (10 percent for arthritis 
with limitation of flexion plus 10 percent for additional 
limitation due to pain) must be the basis for the formulation 
for the current 20 percent rating.)  There is no evidence of 
more limitation of function that would warrant a higher 
rating.  38 C.F.R. §§ .40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App.  202 (1995).   Although a recent General Counsel 
opinion held that separate ratings could be assigned for loss 
of functions of extension and flexion, here, neither flexion 
nor extension is, of itself, limited to a compensable degree.  
General Counsel opinions have also held that separate ratings 
may be assigned for instability (Code 5257) and for arthritis 
with limitation of motion (Codes 5003, 5010, 5260, 5261).  
VAOPGCPREC 9-98 and VAOPGCPREC 23-97.  However, the medical 
evidence does not show recurrent subluxation, laxity, or 
lateral instability of the right knee.  The last VA 
examination in 2004 found no such problem.  No medical record 
on file shows that the veteran's right knee disorder has ever 
involved instability or subluxation.  Thus a separate rating 
for right knee instability under Code 5257 is not warranted.

Because this appeal ensues from the initial rating assigned 
with the grant of service connection, separate ratings may be 
assigned for separate periods of time, based on the facts 
found (a practice called "staged ratings").  Fenderson v. 
West, 12  Vet. App. 119 (1999).  Here, disability warranting 
a rating in excess of 20 percent was not shown at any point 
during the appellate period.


ORDER

The appeal to establish CUE in a September 1963 rating 
decision denying service connection for a right knee disorder 
is denied. 

A rating in excess of 20 percent for the right knee disorder 
is denied.   



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


